1. Def’s Pro Se Petition for Writ of Certiorari to Review Order of COA (COAP13-141)
2. Def’s Pro Se Motion of Reconsideration (COAP13-141)
3. Def’s Pro Se Motion to Amend (COAP13-141)
4. Def’s Pro Se Motion to Amend Prior Conviction/ Points Levels
5. Def’s Pro Se Motion to Amend Authentication/Self-Authentication: Public Records/Reports
6. Def’s Pro Se Motion to Proceed In Forma Pauperis
7. Def’s Pro Se Motion to Appoint Counsel
8. Def’s Pro Se Motion to Amend Detainer Pre-Opus Con
9. Def’s Pro Se Motion Challenging Habitual Felon
10. Def’s Pro Se Motion to Amend Ineffective Assistance of Counsel
11. Def’s Pro Se Motion to Amend
12. Def’s Pro Se Motion to Amend (Double Jeopardy Act)
1. Dismissed
2. Dismissed
3. Dismissed
4. Dismissed
5. Dismissed
6. Allowed
7. Dismissed as Moot
8. Dismissed
9. Dismissed
10. Dismissed
11. Dismissed
12. Dismissed
Jackson, J., recused